United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-447
Issued: December 16, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On December 14, 2010 appellant filed a timely appeal from a November 2, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying modification of an
August 13, 2008 loss of wage-earning capacity determination. The Board assigned Docket
No. 11-447. The Board finds that the decision of OWCP must be reversed.
On November 17, 2003 OWCP accepted the occupational disease claim of appellant, then
a 41-year-old full-time city letter carrier, for bilateral anterior lateral exertional compartment
syndrome due to prolonged standing and walking in the performance of duty.
On January 31, 2006 appellant accepted a position with the employing establishment as a
full-time modified letter carrier with restrictions. In a July 7, 2006 decision, OWCP determined
that appellant’s wages as a modified letter carrier fairly and reasonably represented her wageearning capacity and, that as her earnings were greater than the current pay rate of her date-ofinjury job, she was not entitled to compensation for a loss of wage-earning capacity. On May 1,
2007 appellant accepted the employing establishment’s offer of modified duty with work hours
limited to four hours a day. On May 9, 2008 the employing establishment offered appellant a
position as a modified letter carrier with a four-hour workday. Appellant accepted this position
on May 12, 2008.

By decision dated August 14, 2008, OWCP found that the position of modified letter
carrier fairly and reasonably represented appellant’s wage-earning capacity effective May 29,
2007, the date she was reemployed in that position.1
On August 19, 2010 the employing establishment made an offer of modified assignment
(limited duty) for a position as a modified letter carrier, with different duties. In a letter to
appellant dated August 27, 2010, the employing establishment explained that some of the
modified job assignment duties that she had been performing no longer existed and therefore her
current modified job assignment was no longer valid. The employing establishment noted that,
effective August 30, 2010, her current modified job assignment would be rescinded and her
status would change from rehabilitation modified employee to limited-duty status. Appellant
would still be limited to working four hours a day.
On September 16, 2010 appellant filed a claim for wage loss beginning August 30, 2010.
By decision dated November 2, 2010, OWCP denied appellant’s claim for compensation benefits
beginning August 30, 2010. It found that appellant had not met her burden of proof to modify
the loss of wage-earning capacity determination.
The Board finds that OWCP’s August 14, 2008 wage-earning decision was erroneous. In
determining whether the claimant’s work fairly and reasonably represents her wage-earning
capacity, OWCP should consider whether the kind of appointment and tour of duty are at least
equivalent to those of the job held on the date of injury. “Unless they are, the [claims examiner]
may not consider the work suitable.”2 The record reveals that appellant’s date-of-injury job as a
city letter carrier was a full-time position for at least 40 hours per week. As OWCP found that
the actual earnings in appellant’s part-time position fairly and reasonably represented her wageearning capacity, and a part-time position is not equivalent to a full-time position, the Board
finds that OWCP abused its discretion in determining appellant’s loss of wage-earning capacity
determination.3
Accordingly, the August 14, 2008 wage-earning capacity determination by OWCP was
erroneous, as it was based on a part-time position when appellant’s date-of-injury position was
full time. Therefore, the Board finds that OWCP improperly denied modification of the
August 14, 2008 wage-earning capacity determination.

1

On July 3, 2007 OWCP accepted appellant’s claim for a recurrence of partial disability beginning on May 29,
2007 causally related to the January 29, 2003 employment injury.
2

O.V., Docket No. 11-98 (issued September 30, 2011); see also Federal (FECA) Procedure Manual, Part 2 -Claims, Reemployment: Determining Wage-Earning Capacity, Cheaper 2.814.7(a) (July 1997).
3

O.V., id.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2010 is reversed.
Issued: December 16, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

3

